department of the treasury internal_revenue_service washington d c may fi fl ami a- t tax_exempt_and_government_entities_division uniform issue no legend state c fund f participating employees plan x plany - group b employees statue r statue s statute t system b resolution r dear this letter is in response to a request for a private_letter_ruling dated date as supplemented by letters dated date date date date date date date and date made on your behalf by your authorized representatives concerning the treatment of certain contributions made to plan x and plan y under sec_414 of the internal_revenue_code the code’ the following facts and representations have been submitted fund f is a retirement fund established in pursuant to statute r of state c revised statutes to provide retirement benefits to eligible group b employees of participating employers located in state c statute r provides that fund f shall be managed by a board_of directors which you represent is a state_agency under the state c revised statutes the board_of directors governs fund f county employees elect nine board members and the governor of state c appoints the other two members prior to date all retirement benefits were provided through plan x defined_benefit_plan plan x is intended to be a tax-exempt retirement program under sec_401 of the code in the state c legislature amended statute r to create plan y a defined_contribution_plan plan y became effective date plan y is intended to qualify as a tax-exempt retirement program under sec_401 plan x and plan y are statutorily promulgated by the state c legislature the plan documents that relate to plan x are the relevant sections of statute s of the code of state c regulations the plan documents that relate to plan y are the relevant sections of statute t of the code of state c regulations under plan x certain group b employees are required as a condition_of_employment with the participating employer that employs them to contribute two percent of their compensation to plan x before date certain group b employees were permitted to opt-out of plan x and not make contributions to plan x _ these group b employees who had previously opted out of plan x before the effective date of the pick up contributions were given a one-time opportunity for a three-month period to opt into plan x after the pick up contributions went into effect if the group b employee failed to opt into plan x within the applicable three-month period the group b employee became forever ineligible to participate in plan x effective date plan x and plan y were amended to provide for a pick up of employee contributions by the participating employers plan x provides that a participant who is not a member of system b is subject_to a two percent monthly payroll deduction beginning with the first payroll deduction after the participant’s entry date and such contributions shall constitute the participant's required contributions and after date shall be designed as an employer pick up contribution as described in sec_414 of the code plan x further provides that a participant may not waive this contribution or terminate this contribution by waiving out of the plan plan y provides that each employee who is not a member of system b shall make a contribution of seven-tenths of one percent of his her compensation to plan y this contribution shall be made by payroll deduction and shall commence immediately upon the date the individual becomes an employee plan y further provides that this contribution shall be designated as an employee pick up contribution as described in sec_414 of the code and that a participant may not waive this contribution requirement by waiving out of the plan in order to implement the pick up contributions provisions of plan x and plan y the board_of directors of fund f has proposed a resolution proposed resolution m _ proposed resolution m provides that each respective participating employer will assume and pay the mandatory_contributions of group b employees who participate in plan x and plan y such contributions although designated as employee contributions are being paid_by each participating employer in lieu of contributions by the group b employee ’ no group b employee will have the option of choosing to receive such contributions directly instead of having them paid_by the participating employer to plan x and plan y _based upon the aforementioned facts and representations you request the following rulings the mandatory employee contributions picked-up by each participating employer in plan x will be treated as employer contributions for the purposes of sec_414 of the code the mandatory employee contributions picked up by each participating employer in plan y will be treated as employer contributions for the purposes of sec_414 of the code sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 a the plan is established by a state government or political_subdivision thereof and the contributions are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1997_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's pick-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such pick-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contribution amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for ‘ purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee _ contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the pick up in this case proposed resolution m satisfies the criteria of revrul_81_35 and revrul_81_36 by providing that the respective participating employers will assume and pay the mandatory employee contributions of group b employees who participate in plan x and plan y that such contributions although designated as employee contributions are being paid_by each participating employer in lieu of contributions by the group b employees and that no group b employee will have the option of ‘choosing to receive such contributions directly instead of having them paid_by the participating employer to plan x and plan y accordingly with respect to ruling_request one and two we conclude that the mandatory group b employee contributions pick up by each participating employer in plan x and plan y will be treated as employer contributions for purposes of sec_414 of the code the effective date for the commencement of any pick up of employee contributions in plan x and plan y cannot be earlier than the later of the date the proposed resolution m is adopted and put into effect by the board_of directors of fund f or the date the pick up provisions of plan x and plan y are put into effect this ruling is conditioned on the board_of directors of fund f adopting and implementing proposed resolution m as submitted with your correspondence dated date revrul_87_10 provides that employees may not exclude from current gross_income designated employee contributions that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the pick up therefore in accordance with revrul_87_10 the conclusions reached herein do not apply to any picked up contributions in plan x and plan y to the extent the picked up contributions in either plan relate to compensation earned prior to board_of directors of fund f adopting proposed resolution m or prior to the date the last governmental action necessary to effect the pick up provisions in plan x and plan y this ruling is limited to employee contributions that are picked up subsequent to the adoption and implementation of proposed resolution m by the board_of directors of fund f and does not express an opinion as to the validity of the pick up of employee contributions prior to such adoption and implementation an election by a group b employee to not participate in the pick up provisions in plan x is an irrevocable election that may not subsequently be altered or amended this ruling expresses no opinion as to the validity of the pick up employee contributions in plan x and plan y as stated in your letter dated date prior to the date the board_of directors of fund f adopts and puts the proposed resolution into effect oe this ruling is based on the assumption that plan x and plan y meet the requirements for qualification under sec_401 a of the code at the time of the proposed contributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code further this ruling is not a ruling with respect to the tax effects of the pick-up on employees of the participating employers in plan x and or plan y however in order for the tax effects that follow from this ruling to apply to those employees of a particular participating employer described in the preceding sentence the pick-up arrangement must be implemented by that participating employer in the manner described herein this ruling letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
